In an action to recover on a fire insurance policy, plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Orgera, J.), dated June 9, 1983, as upon renewal, adhered to its earlier order, dated March 30,1983, denying plaintiff’s motion to restore this action to the trial calendar, f Order reversed insofar as appealed from, without costs or disbursements, and, upon renewal, the order dated March 30,1983 is vacated and plaintiff’s motion to restore is granted, on condition that plaintiff’s attorney, within 20 days after service on him of a copy of the order to be made hereon, with notice of entry, personally pays defendant $1,000. In the event the condition is not complied with, then order affirmed insofar as appealed from, with costs. H Plaintiff’s papers demonstrate the existence of a meritorious cause of action and defendant has failed to show prejudice. However, considering the lapse of time and the nature of the explanation, we deem it appropriate to impose the sanction indicated above as a condition to restoring the action to the calendar. Lazer, J. P., Niehoff, Boyers and Lawrence, JJ., concur.